DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 8 and 15 in the amendment received on 7/20/2022.

The claims 1-4, 6-11, 13-18 and 20-23 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13-18 and 20-23 filed on 7/20/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazi et al. (U.S. Publication No. 2017/0220652 A1) in view of Chaudhri et al. (U.S. Publication No. 2019/0087082 A1), and Winters et al. (U.S. Patent No. 10,659,299 B1), and in further view of Morris et al. (U.S. Publication No. 2019/0163683 A1).
With respect to claim 1, Kazi discloses a computer-implemented method comprising: in response to receiving a message that responds to a previous message, determining a visibility metric associated with the received message (i.e., In particular embodiments, the social-networking system may receive a request from a client system (e.g., of a user of the online social network) associated with a particular content item [in response to receiving a message that responds to a previous message].  The information included in the search-results module may correspond to the particular module type of the search-results module. As an example and not by way of limitation, a search-results module that may be of a sentiments-module type may include information about the sentiments associated with a subset of the identified communications. The social-networking system may generate a particular search-results module if there exists a number of communications in the subset of identified communications associated with the particular content item greater than a module-specific threshold number of communications. The social-networking system may send to the client system a customized search-results interface for the particular content item that includes one or more of the generated search-results modules, ¶ 5.  In particular embodiments, the social-networking system 160 may send a customized search-results interface (e.g., a search-results page) for the particular content item requested from the client system 130. The customized search-results interface may comprise one or more search-results modules. The search-results interface may also include other related items such as related user post 350 or links to related content items. The search-results interface may be sent to the client system 130 that sent the request associated with the particular content item [in response to receiving a message that responds to a previous message]. As an example and not by way of limitation, the querying user who is viewing a content item's web interface that does not display one or more of the search-results modules (e.g., because the number of identified communications do not exceed the respective module-specific threshold numbers) may select an interactive element labeled "See More" (or a suitable equivalent), prompting the social-networking system 160 to generate and/or send the missing search-results modules for the content item. The social-networking system 160 may only send a missing search-results module if there is at least one communication from which information relevant to the module type can be extracted (e.g., for a sentiments-module, at least one communication for which a sentiment can be determined).  The order in which the one or more modules are displayed may be determined, at least in part, by calculating a module-score for the one or more search-results modules to be displayed. The module -score may represent a relevance or quality of the module, and may provide a way for the social-networking system to determine an optimal order in which to display the various search-results modules [determining a visibility metric associated with the received message]. The module -score may be based on information in a user-preference file associated with the first user. The user-preference file may be stored on the client system 130, a server of the social-networking system 160, a third-party system 170, or any combination thereof, ¶ 60.  In particular embodiments, the social-networking system 160 may generate a popular-links module that may be sent to the client system 130. FIG. 7 illustrates an example popular-links module. The popular-links module may include one or more references to one or more other content items. A reference to a content item may include a reference to a search-results interface or other suitable interface for the content item. As an example and not by way of limitation, referencing FIG. 7, the popular-links module 710 may be sent in response to a search query including the n-gram "VMAs." In particular embodiments, a popular-links module may be sent along with the search-results interface that the user is currently viewing, ¶ 62.  In particular embodiments, the social-networking system may generate a sentiments-module for a search-results interface. As discussed previously, the social-networking system 160 may access a plurality of communications authored by one or more users of an online social network. Each of the plurality of communications may be associated with a particular content item and may include some form of commentary, which may include a text of the communication, ¶ 67). 
Kazi also discloses dynamically creating a list of users able to interact with the message based on the determined visibility metric (i.e., The social-networking system may identify one or more mention-terms from the one or more extracted n-grams. Each mention-term may be defined to include a noun-phrase. To ensure a more diverse content, the social-networking system may confirm that the noun-phrase is not a quotation from the particular content item (e.g., by comparing it against the text of quotations in the quotations-module or against the text of the particular content item itself). The social-networking system may calculate a term -score for each mention-term. The term -score may be based on a frequency of occurrence of the mention-term in the plurality of communications. As an example and not by way of limitation, a mention-term that was included in fifty of the plurality of communications associated with the particular content item may receive a greater term -score than a mention-term that was included in forty of the same set of communications. The social-networking system may generate a mentions-module including one or more mentions. Each of the mentions in the mentions-module may include a mention-term having a term -score greater than a threshold term –score, ¶ 8.  The order in which the one or more modules are displayed may be determined, at least in part, by calculating a module -score for the one or more search-results modules to be displayed. The module -score may represent a relevance or quality of the module, and may provide a way for the social-networking system to determine an optimal order in which to display the various search-results modules. The module -score may be based on information in a user-preference file associated with the first user. The user-preference file may be stored on the client system 130, a server of the social-networking system 160, a third-party system 170, or any combination thereof [based on the determined visibility metric], ¶ 60.  In particular embodiments, privacy settings for an object may specify a "blocked list" of users or other entities that should not be allowed to access certain information associated with the object. In particular embodiments, the blocked list may include third-party entities. The blocked list may specify one or more users or entities for which an object is not visible, ¶ 110.  The object may be content associated with the particular user, or may be the particular user's account or information stored on an online social network, or other computing system. As an example and not by way of limitation, a first user may specify that they do not wish to see objects associated with a particular second user in their newsfeed or friends list. If the privacy settings for the object do not allow it to be surfaced to, discovered by, or visible to the user, the object may be excluded from the search results, ¶ 113). 
Kazi further discloses generating one or more user interfaces unique to respective subsequent users based on the dynamically created list of members (i.e., The social-networking system may send to the client system a customized search-results interface for the particular content item that includes one or more of the generated search-results modules [generating one or more user interfaces unique to respective subsequent users], ¶ 5.  In the same example, this information about the relative interests in the search-results modules among different age groups may be based on pre-set parameters or may be determined dynamically by the social-networking system 160 (e.g., by measuring relative levels of engagement among users of the different demographic groups). In particular embodiment, the calculated module-score may be a function of any combination of the factors described above or any other suitable factor on which the module-score may be based [based on the dynamically created list of members], ¶ 60). 
Kazi may not explicitly disclose wherein each of the generated one or more user interfaces selectively obfuscates or reveals portions of the message.
However, Chaudhri discloses wherein each of the generated one or more user interfaces selectively obfuscates or reveals portions of the message (i.e., In accordance with some embodiments, a method, performed at an electronic device having one or more processors, memory, a touch-sensitive surface, and a display, includes displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, including a first other user, and a message region in the conversation transcript for a message received from the first other user, the message region including one or more screen elements that conceal the message received from the first other user [wherein each of the generated one or more user interfaces selectively obfuscates or reveals portions of the message], ¶ 25.  In some embodiments, the displayed impact effect options include an option that conceals the content of a message in the conversation transcript (“invisible ink” option 5112-1, FIG. 5AA, indicated in FIG. 5BG by an empty message region). In the example shown in FIG. 5BG, the invisible ink option includes a send affordance 5118 for sending a message (with user-specified message input) with the respective impact effect option, ¶ 418.  Once a message (hereinafter called the “concealed message” for ease of reference) has been sent with the invisible ink option, the concealed message is not displayed or is obscured, for example by screen elements 5124 that conceal the message, as shown in FIG. 5BH [interfaces selectively obfuscates or reveals portions of the message, and each of the generated one or more user interfaces prevents particular subsequent users of the respective subsequent users from interacting with messages from other users], ¶ 419.  In some embodiments, where the interactive application user interface is displayed over a portion of the messaging user interface, the messaging user interface is blurred, faded, or otherwise obscured to emphasize display of the interactive application user interface [interfaces selectively obfuscates or reveals portions of the message], ¶ 1186.  See figure 5BH) in order to provide improved methods and interfaces for concealing and revealing a message that may reduce the number, extent, and/or the nature of the inputs from a user and produce a more efficient human-machine interface (¶ 24).
Therefore, based on Kazi in view of Chaudhri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chaudhri to the system of Kazi in order to provide improved methods and interfaces for concealing and revealing a message that may reduce the number, extent, and/or the nature of the inputs from a user and produce a more efficient human-machine interface.
Kazi and Chaudhri may not explicitly disclose generating one or more user interfaces unique to respective subsequent users based on the dynamically created list of members and the original poster associated with the previous message.
However, Winters discloses generating one or more user interfaces unique to respective subsequent users based on the dynamically created list of members and the original poster associated with the previous message (i.e., In particular embodiments, the social-networking system 160 may provide users with the ability to take actions on various types of items or objects, supported by the social-networking system 160. As an example and not by way of limitation, the items and objects may include groups or social networks to which users of the social-networking system 160 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use, transactions that allow users to buy or sell items via the service, interactions with advertisements that a user may perform, or other suitable items or objects [the dynamically created list of members and the original poster associated with the previous message], column 5 last ¶ - column 6 first ¶.  A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. The connection information may also include user-defined connections between different users and content (both internal and external) [the dynamically created list of members and the original poster associated with the previous message], column 7 lines 26-33.  The coefficient may also represent a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action. In this way, a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part on the history of the user's actions [based on the dynamically created list of members and the original poster associated with the previous message]. Coefficients may be used to predict any number of actions, which may be within or outside of the online social network. As an example and not by way of limitation, these actions may include various types of communications, such as sending messages, posting content [an original poster associated with the previous message], or commenting on content; various types of observation actions, such as accessing or viewing profile interfaces, media, or other suitable content; various types of coincidence information about two or more social-graph entities, such as being in the same group, tagged in the same photograph, checked-in at the same location, or attending the same event; or other suitable actions. Although this disclosure describes measuring affinity in a particular manner, this disclosure contemplates measuring affinity in any suitable manner, column 32 ¶ 3) in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object (column 1 ¶ 5). 
Winters further discloses that, when viewed by each of the respective subsequent users, limit interaction of the respective subsequent users to the message and the original poster associated with the previous message (i.e., The content-update workflow may provide the first user an interface for systematically and efficiently controlling such visibility in ways customizable to fit the first user's specific goals, column 1 ¶ 5.  A user interface (“a content-update interface”) corresponding to the content-update workflow may be provided to the first user. In the content-update interface, the first user may provide settings updates affecting, for example, the visibility of content objects posted by the particular entity with respect to the first user, the visibility of content objects posted by the first user with respect to the particular entity, the visibility of content objects associated with the first user with respect to third-party entities, or any combination thereof [limit interaction of the respective subsequent users to the message and the original poster associated with the previous message], column 2 ¶ 1.  In particular embodiments, the social-networking system 160 may receive settings updates for content objects associated with the first user and update privacy settings for the content objects associated with the first user to have a visibility that is not visible to the particular entity [that, when viewed by each of the respective subsequent users, limit interaction of the respective subsequent users to the message]. As an example and not by way of limitation, the content-update interface may receive a selection of the option “hide your posts from a second user” from a first user. Accordingly, a client system 130 of the first user may send, via the content-update interface, one or more settings updates to the social-networking system 160. The social-networking system 160 may apply the settings updates to each of the first user's content objects by adding the second user to a “blocked list” associated with the content object, containing users that are specifically denied access to the content object [that, when viewed by each of the respective subsequent users, limit interaction of the respective subsequent users to the message], column 23 ¶ 2). 
Winters also discloses each of the generated one or more user interfaces prevents particular subsequent users of the respective subsequent users from interacting with messages from other users and prevents the original poster associated with the previous message from interacting with the message (i.e., In particular embodiments, the trigger action may be any suitable action on the online social network indicating that changes may need to be made to the visibility of one or more content objects with respect to the first user, a particular entity associated with the trigger action, or one or more third-party entities [each of the generated one or more user interfaces prevents particular subsequent users of the respective subsequent users from interacting with messages from other users and prevents the original poster associated with the previous message from interacting with the message] …. In the content-update interface, the first user may provide settings updates affecting, for example, the visibility of content objects posted by the particular entity with respect to the first user, the visibility of content objects posted by the first user with respect to the particular entity, the visibility of content objects associated with the first user with respect to third-party entities, or any combination thereof [each of the generated one or more user interfaces prevents particular subsequent users of the respective subsequent users from interacting with messages from other users and prevents the original poster associated with the previous message from interacting with the message], column 2 ¶ 1). 
Therefore, based on Kazi in view of Chaudhri, and further in view of Winters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Winters to the system of Kazi and Chaudhri in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object.
Kazi, Chaudhri and Winters may not explicitly disclose the visibility metric comprising a visibility score including a summation of a first numeric value based on an authenticity of a user associated with the message, a second numeric value which is proportional to a number of interactions between the user associated with the message, an original poster associated with the previous message, and subsequent users based associated with the message, and a third numeric value based on a sentiment associated with the message.
However, Morris discloses the visibility metric comprising a visibility score including a summation of a first numeric value based on an authenticity of a user associated with the message, a second numeric value which is proportional to a number of interactions between the user associated with the message, an original poster associated with the previous message, and subsequent users based associated with the message, and a third numeric value based on a sentiment associated with the message (i.e., In an example, the graphical object can be a graphical indication of a computed credibility metric [a visibility score including a summation of a first numeric value based on an authenticity of a user associated with the message], ¶ 13.  With reference now to FIG. 2, an exemplary system 200 that facilitates presenting search results to a user together with one or more graphical objects that pertain to the search results is illustrated. The system 200 comprises the display component 114 that is configured to present messages to the user in the graphical user interface 118 together with the interactive graphical object 120 and/or the graphical object 122 (FIG. 1). As indicated above, the display component 114 can receive a plurality of messages 202-204, wherein such messages 202-204 have been located by the search component 104 as being germane to the query issued by the user. It is to be understood, however, that not all of the messages 202-204 may be presented to the user. The first message 202 can comprise first content 206, first author information 208, and first metadata 210. The first content 206 can be text or images in the first message 202 generated by a particular author. The first author information 208 can include identity of the author, an image of the author, a biography of the author, etc. The first metadata 210 can comprise information pertaining to the first content 206 and/or the first author. For instance, the first metadata 210 can include information pertaining to location of the author, information pertaining to a social networking application utilized to generate the first content 206, a URL corresponding to such first content 206, a number of posts generated by the author with respect to a topic pertaining to the first content 206, a number of subscribers or contacts of the author in a social networking application, a number of times that the first content 206 has been redistributed by other individuals using a social networking application, amongst other metadata [a second numeric value which is proportional to a number of interactions between the user associated with the message, an original poster associated with the previous message, and subsequent users based associated with the message], ¶ 34.  It is to be understood that the sentiment determiner component 220 can determine sentiment with respect to any suitable metrics or parameters [a third numeric value based on a sentiment associated with the message], ¶ 38.  Referring back to FIG. 2, the display component 114 can also comprise a credibility determiner component 222 that can compute a credibility metric pertaining to a message based at least in part upon a variety of factors. These factors can include user ratings assigned to an author of the message, a number of individuals that have subscribed to receive messages broadcast by the author, a number of messages generated by the author on a particular topic that is germane to the query, whether the author of the message has been authenticated or in some way endorsed by a particular social networking application, amongst various other factors [a summation of a first numeric value based on an authenticity of a user associated with the message], ¶ 44.  Other factors that can be utilized by the credibility determiner component 222 when computing a credibility metric can include, for example, a number of network hops (in the social network of the user and contacts of the user) that connect the author of a message the querier, or factors outside the social networking system such as information about the author obtained from other web pages. This information can include a number of articles credited to the author available on other web pages, tone/sentiment of articles posed by the author on other web pages, etc. Still further, the credibility metric computed by the credibility determiner component 222 can be personalized for the user based at least in part upon the user's past searching and web browsing history. For example, if the user frequently reads articles from a newspaper online, then the credibility determiner component 222 can output a relatively high credibility metric for messages generated by authors from the newspaper. The display component 114 may then cause the graphical object 122 to be displayed to the user to indicate creditability of the message determined by the credibility determiner component [the visibility metric comprising a visibility score including a summation of a first numeric value based on an authenticity of a user associated with the message, a second numeric value which is proportional to a number of interactions between the user associated with the message, an original poster associated with the previous message, and subsequent users based associated with the message], ¶ 45.  Also claims 3,5,13-14 and 20 discuss the metric being a score like that of the instant application) in order to provide various technologies pertaining to presenting messages to a user (¶ 26).
Morris also discloses allowing only the original poster associated with the previous message to view the message in response to the visibility score being below a predetermined threshold visibility score (i.e., Additionally, the display component 114 can display the interactive graphical object 120 in the graphical user interface 118 based at least in part upon sentiment corresponding to the messages 202-204 determined by the sentiment determiner component 220 [allowing only the original poster associated with the previous message to view the message in response to the metric being below a predetermined threshold metric], ¶ 38.  The issuer of the query can interact with the interactive graphical object 600 by selecting on one or more of the geographic regions and/or particular portions of such geographic regions 602-612 to filter messages based on geography and sentiment. Therefore, if the issuer of the query wished to see only messages generated from the geographic region 608 that have a positive sentiment, the issuer of the query can select a particular portion of the geographic region 608 corresponding to messages with positive sentiment, and updated search results (messages) can be provided to the issuer of the query responsive to such selection.  Thereafter, messages pertaining to such geographic region, sentiment, and time can be presented to the user, ¶ 43.  Of course there are other manners or mechanisms other than the temperature gauge 702 to indicate credibility of the message, such as a star rating system, where a greater number of stars assigned to the message, the more credible the message, or other graphical objects that can be used to indicate credibility of a message [visibility scoring], ¶ 47.  At 1018, a second set of messages is displayed to the user based at least in part upon the portion of the interactive graphical object selected by the user at 1016. Thus, for instance, if the user selected a portion of the interactive graphical object that corresponded to a particular sentiment, then only messages that have such sentiment can be presented to the user. The methodology 1000 completes at 1020, ¶ 65.  Thus, when selected by the original poster only they would see the restricted messages based on the sentiment and credibility described above.  It is well known in the art to use a threshold for this type of cutoff/limiting of parameters/attributes.  The system could be configured to only show the original poster the associated message if the credibility or sentiment were below the configured interactive graphical object selection.  This selection would be based on the computed metrics and scores discussed in the art). 
Therefore, based on Kazi in view of Chaudhri and Winters, and further in view of Morris, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morris to the system of Kazi, Chaudhri and Winters in order to provide various technologies pertaining to presenting messages to a user.

With respect to claim 2, Kazi discloses wherein determining a visibility metric associated with the received message comprises: determining authenticity of a user associated with a message (i.e., The user's privacy settings may specify that such information may be used only for particular processes, such as authentication, and further specify that such information may not be shared with any third-party system 170 or used for other processes or applications associated with the social-networking system 160, ¶ 117.  Furthermore, a user may need to provide confirmation, double-confirmation, authentication, or other suitable types of verification before proceeding with the particular action, and the action may not be complete until such verification is provided. As an example and not by way of limitation, a user's default privacy settings may indicate that a person's relationship status is visible to all users (i.e., "public"). However, if the user changes his or her relationship status, the social-networking system 160 may determine that such action may be sensitive and may prompt the user to confirm that his or her relationship status should remain public before proceeding.  The user may then be required to provide a second verification, input authentication credentials, or provide other types of verification before proceeding with the change in privacy settings, ¶ 122). 
Kazi further discloses determining a relation of the user to an originating user (i.e., In particular embodiments, users may join the online social network via the social-networking system 160 and then add connections (e.g., relationships) to a number of other users of the social-networking system 160 whom they want to be connected to. Herein, the term "friend" may refer to any other user of the social-networking system 160 with whom a user has formed a connection, association, or relationship via the social-networking system 160 [a relation], ¶ 28.  As an example and not by way of limitation, an edge 206 may represent a friendship, family relationship, business or employment relationship, fan relationship (including, e.g., liking, etc.), follower relationship, visitor relationship (including, e.g., accessing, viewing, checking-in, sharing, etc.), sub scriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships, ¶ 40.  In particular embodiments, the quotation -score for a particular quotation may be based on an affinity coefficient between a user for whom the quotations-module is generated and authors of the communications from which quotations in the cluster were extracted, ¶ 85.  In particular embodiments, the term -score for a particular mention-term may be based on an affinity coefficient between a user for whom the mentions-module is generated and authors of the communications from which the mention-term was identified, ¶ 94.  In particular embodiments, the social-networking system 160 may determine the social-graph affinity (which may be referred to herein as "affinity") of various social-graph entities for each other. Affinity may represent the strength of a relationship or level of interest between particular objects associated with the online social network, such as users, concepts, content, actions, advertisements, other objects associated with the online social network, or any suitable combination thereof. Affinity may also be determined with respect to objects associated with third-party systems 170 or other suitable systems, ¶ 100). 
Kazi also discloses identifying a frequency of interaction between the user and the originating user (i.e., In particular embodiments, the social-networking system 160 may measure or quantify social-graph affinity using an affinity coefficient (which may be referred to herein as "coefficient"). The coefficient may represent or quantify the strength of a relationship between particular objects associated with the online social network. The coefficient may also represent a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action. In this way, a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part on the history of the user's actions [actions can be a frequency of interactions between users], ¶ 101.  In particular embodiments, the social-networking system 160 may consider a variety of variables when determining weights for various factors used to calculate a coefficient, such as, for example, the time since information was accessed, decay factors, frequency of access [identifying a frequency of interaction], relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object [between the user and the originating user], short- or long-term averages of user actions, user feedback, other suitable variables, or any combination thereof, ¶ 102). 

With respect to claim 3, Kazi discloses determining a sentiment associated with the message (i.e., In particular embodiments, the social-networking system may generate a sentiments-module for a search-results interface. The social-networking system may access a plurality of communications authored by one or more users of the online social network. Each of the plurality of communications may be associated with a particular content item and may include some form of commentary (e.g., the text of the communication) [determining a sentiment associated with the message]. Although this disclosure focuses on textual commentary, it contemplates other forms of commentary, including media items (e.g., emojis, stickers, image files, audio files, video files), which the social-networking system may translate into text. As an example and not by way of limitation, in translating an audio file, the social-networking system 160 may use speech-to-text software to recognize any speech within the files as text. For each of the plurality of communications associated with the particular content item, the social-networking system may calculate one or more sentiment-scores. Each of the sentiment-scores for the communication may correspond to a particular sentiment and may be based on a degree to which one or more n-grams of the text of the communication match one or more sentiment-words, ¶ 6). 
Kazi also discloses classifying the determined sentiment (i.e., In particular embodiments, the calculation of the one or more sentiment-scores for the each of the plurality of communications may include calculating one or more sentiment-scores based on one or more classifier functions, ¶ 72). 
Kazi further discloses determining a context associated with the determined sentiment (i.e., The sentiments that are represented may be sentiments having sentiment levels greater than a threshold sentiment level. The sentiments-module may allow a user who is interested in the particular content item to quickly understand how others feel about the particular content item. This may even help the user understand the particular content item better by framing it in the appropriate emotional context, ¶ 67.  In this example, referencing FIG. 3, metadata for the content item 310 may specify that the content item 130 contains sarcasm (e.g., because the content provider, the television show Last Week Tonight, illustrated in FIG. 3, is a satirical news program). Consequently, the social-networking system 160 may determine that a communication including the word "great" should receive a high sentiment-score for the sentiment "Frustrated"--even though "great" may be a sentiment-word associated with the sentiment "Excited"--because the term "great" may be used sarcastically in the context of a content item that inspires sarcasm. In particular embodiments, the social-networking system 160 may base its calculation of sentiment-scores on information associated with the content-distributor (e.g., a creator of the content item, a publisher of the content item that may have simply published the content item without itself creating the content item) associated with the particular content item. As an example and not by way of limitation, for an article from a satire publication (e.g., The Onion), the social-networking system 160 may calculate, for a communication, a higher sentiment-score for the sentiment "Amused.", ¶ 70). 

With respect to claim 4, Kazi discloses determining a visibility metric based on assigned weighted values assigned to each determination (i.e., The calculated module-score may alternatively be a sum of different functions that may be weighted in a suitable manner (e.g., the weights being pre-determined by the social-networking system 160). As an example and not by way of limitation, the function for calculating a module-score may be represented by the following expression: A f.sub.1(m.sub.1, m.sub.2)+B f.sub.2(m.sub.3), where m.sub.1, m.sub.2, and m.sub.3 are three different factors, and where A and B are two different weights. Although this disclosure describes sending a particular interface in a particular manner, this disclosure contemplates sending any suitable interface in any suitable manner, ¶ 60). 

With respect to claim 6, Kazi discloses limiting interactions between a subsequent user and other subsequent users based on the determined visibility metric (i.e., If the first user subsequently changes location, the original second users with access to the object may lose access, while a new group of second users may gain access as they come within the threshold distance of the first user. Although this disclosure describes particular granularities of permitted access or denial of access, this disclosure contemplates any suitable granularities of permitted access or denial of access [limiting interactions between a subsequent user and other subsequent users based on the determined visibility metric], ¶ 112). 

	With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.  
Kazi and Chaudhri may not explicitly disclose wherein the previous message comprises an original post that includes privacy settings and privacy rules.
However, Winters further discloses wherein the previous message comprises an original post that includes privacy settings and privacy rules (i.e., In particular embodiments, a first user of an online social network may be allowed to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object, column 1 ¶ 5.  In particular embodiments, one or more objects (e.g., content or other types of objects) of a computing system may be associated with one or more privacy settings, column 11 ¶ 2) in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object (column 1 ¶ 5).
Therefore, based on Kazi in view of Chaudhri, and further in view of Winters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Winters to the system of Kazi and Chaudhri in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 21, Kazi and Chaudhri may not explicitly disclose wherein the previous message comprises an original post that includes privacy settings and privacy rules.
However, Winters discloses wherein the previous message comprises an original post that includes privacy settings and privacy rules (i.e., In particular embodiments, a first user of an online social network may be allowed to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object, column 1 ¶ 5) in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object (column 1 ¶ 5).
Therefore, based on Kazi in view of Chaudhri, and further in view of Winters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Winters to the system of Kazi and Chaudhri in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object.

With respect to claim 22, Kazi and Chaudhri may not explicitly disclose wherein the one or more interfaces comprise a plurality of user interfaces, and each of the user interfaces correspond to specific users.
However, Winters discloses wherein the one or more interfaces comprise a plurality of user interfaces, and each of the user interfaces correspond to specific users (i.e., see figures 3-4 and associated text regarding the user specific interfaces) in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object (column 1 ¶ 5).
Therefore, based on Kazi in view of Chaudhri, and further in view of Winters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Winters to the system of Kazi and Chaudhri in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object.

With respect to claim 23, Kazi and Chaudhri may not explicitly disclose wherein the visibility metric is based on a type of the message, sentiment of the message, authenticity of an account associated with a user associated with the message, degree of a connection to the original poster, and frequency and number of interactions between the original poster and the user associated with the message.
However, Winters discloses wherein the visibility metric is based on a type of the message, sentiment of the message, authenticity of an account associated with a user associated with the message, degree of a connection to the original poster, and frequency and number of interactions between the original poster and the user associated with the message (i.e., The privacy and content settings may comprise privacy settings for one or more content objects, settings associated with one or more affinity coefficients, one or more content filters, one or more tags on one or more content objects, other suitable settings, or any combination thereof, column 2 ¶ 1.  Privacy settings associated with an object may specify any suitable granularity of permitted access or denial of access. As an example and not by way of limitation, access or denial of access may be specified for particular users (e.g., only me, my roommates, my boss), users within a particular degrees-of-separation (e.g., friends, friends-of-friends) [wherein the visibility metric is based on degree of a connection to the original poster], user groups (e.g., the gaming club, my family), user networks (e.g., employees of particular employers, students or alumni of particular university), all users (“public”), no users (“private”), users of third-party systems 170, particular applications (e.g., third-party applications, external websites), other suitable entities, or any suitable combination thereof, column 12 ¶ 3.  In particular embodiments, the social-networking system 160 may send, to a client system 130 of the first user in response to receiving the indication of the trigger action, a content-update interface for updating privacy settings associated with a plurality of content objects associated with one or more of the first user or the particular entity, wherein the privacy settings for each content object define a visibility of the content object with respect to one or more entities. … The content-update interface may display to the first user the current privacy and content settings of one or more content objects associated with one or more of the first user or the particular entity and prompt the first user to provide settings updates regarding the visibility of the content objects. … The privacy settings for each content object may specify how the content object (or particular information associated with the content object) can be accessed (e.g., viewed or shared) using the online social network. The privacy settings may specify any suitable granularity of permitted access or denial of access. As an example and not by way of limitation, access or denial of access may be specified for particular users (e.g., only me, my roommates, and my boss), users within a particular degrees-of-separation (e.g., friends, or friends-of-friends) [wherein the visibility metric is based on degree of a connection to the original poster], column 20 last ¶ .  In response to the trigger action, the social-networking system 160 may redirect the first user to a workflow process (“a content-update workflow”) for editing privacy and content settings with respect to the particular entity. The privacy and content settings may comprise privacy settings for one or more content objects, settings associated with one or more affinity coefficients [wherein the visibility metric is based on a type of the message], one or more content filters, one or more tags on one or more content objects, other suitable settings, or any combination thereof, column 18 ¶ 2.  Besides privacy settings, affinity coefficients, content filters, or tags may also affect the visibility of content objects and be made available by the content-update interface for the first user to update [visibility metrics], column 21 ¶ 1) in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object (column 1 ¶ 5).
Therefore, based on Kazi in view of Chaudhri, and further in view of Winters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Winters to the system of Kazi and Chaudhri in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object.

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazi et al. (U.S. Publication No. 2017/0220652 A1) in view of Chaudhri et al. (U.S. Publication No. 2019/0087082 A1), Winters et al. (U.S. Patent No. 10,659,299 B1), and Morris et al. (U.S. Publication No. 2019/0163683 A1), and in further view of Bastide et al. (U.S. Publication No. 2015/0269155 A1).
With respect to claim 15, Kazi discloses a computer system for comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to, in response to receiving a message that responds to a previous message, determine a visibility metric associated with the received message (i.e., In particular embodiments, the social-networking system may receive a request from a client system (e.g., of a user of the online social network) associated with a particular content item [program instructions to, in response to receiving a message that responds to a previous message].  The information included in the search-results module may correspond to the particular module type of the search-results module. As an example and not by way of limitation, a search-results module that may be of a sentiments-module type may include information about the sentiments associated with a subset of the identified communications. The social-networking system may generate a particular search-results module if there exists a number of communications in the subset of identified communications associated with the particular content item greater than a module-specific threshold number of communications. The social-networking system may send to the client system a customized search-results interface for the particular content item that includes one or more of the generated search-results modules, ¶ 5.  In particular embodiments, the social-networking system 160 may send a customized search-results interface (e.g., a search-results page) for the particular content item requested from the client system 130. The customized search-results interface may comprise one or more search-results modules. The search-results interface may also include other related items such as related user post 350 or links to related content items. The search-results interface may be sent to the client system 130 that sent the request associated with the particular content item [program instructions to, in response to receiving a message that responds to a previous message]. As an example and not by way of limitation, the querying user who is viewing a content item's web interface that does not display one or more of the search-results modules (e.g., because the number of identified communications do not exceed the respective module-specific threshold numbers) may select an interactive element labeled "See More" (or a suitable equivalent), prompting the social-networking system 160 to generate and/or send the missing search-results modules for the content item. The social-networking system 160 may only send a missing search-results module if there is at least one communication from which information relevant to the module type can be extracted (e.g., for a sentiments-module, at least one communication for which a sentiment can be determined).  The order in which the one or more modules are displayed may be determined, at least in part, by calculating a module-score for the one or more search-results modules to be displayed. The module -score may represent a relevance or quality of the module, and may provide a way for the social-networking system to determine an optimal order in which to display the various search-results modules [determine a visibility metric associated with the received message]. The module -score may be based on information in a user-preference file associated with the first user. The user-preference file may be stored on the client system 130, a server of the social-networking system 160, a third-party system 170, or any combination thereof, ¶ 60.  In particular embodiments, the social-networking system 160 may generate a popular-links module that may be sent to the client system 130. FIG. 7 illustrates an example popular-links module. The popular-links module may include one or more references to one or more other content items. A reference to a content item may include a reference to a search-results interface or other suitable interface for the content item. As an example and not by way of limitation, referencing FIG. 7, the popular-links module 710 may be sent in response to a search query including the n-gram "VMAs." In particular embodiments, a popular-links module may be sent along with the search-results interface that the user is currently viewing, ¶ 62.  In particular embodiments, the social-networking system may generate a sentiments-module for a search-results interface. As discussed previously, the social-networking system 160 may access a plurality of communications authored by one or more users of an online social network. Each of the plurality of communications may be associated with a particular content item and may include some form of commentary, which may include a text of the communication, ¶ 67.  See ¶s 125-126 regarding the processors and storage devices). 
Kazi also discloses program instructions to dynamically create a list of users able to interact with the message based on the determined visibility metric (i.e., The social-networking system may identify one or more mention-terms from the one or more extracted n-grams. Each mention-term may be defined to include a noun-phrase. To ensure a more diverse content, the social-networking system may confirm that the noun-phrase is not a quotation from the particular content item (e.g., by comparing it against the text of quotations in the quotations-module or against the text of the particular content item itself). The social-networking system may calculate a term -score for each mention-term. The term -score may be based on a frequency of occurrence of the mention-term in the plurality of communications. As an example and not by way of limitation, a mention-term that was included in fifty of the plurality of communications associated with the particular content item may receive a greater term -score than a mention-term that was included in forty of the same set of communications. The social-networking system may generate a mentions-module including one or more mentions. Each of the mentions in the mentions-module may include a mention-term having a term -score greater than a threshold term –score, ¶ 8.  The order in which the one or more modules are displayed may be determined, at least in part, by calculating a module -score for the one or more search-results modules to be displayed. The module -score may represent a relevance or quality of the module, and may provide a way for the social-networking system to determine an optimal order in which to display the various search-results modules. The module -score may be based on information in a user-preference file associated with the first user. The user-preference file may be stored on the client system 130, a server of the social-networking system 160, a third-party system 170, or any combination thereof [based on the determined visibility metric], ¶ 60.  In particular embodiments, privacy settings for an object may specify a "blocked list" of users or other entities that should not be allowed to access certain information associated with the object. In particular embodiments, the blocked list may include third-party entities. The blocked list may specify one or more users or entities for which an object is not visible, ¶ 110.  The object may be content associated with the particular user, or may be the particular user's account or information stored on an online social network, or other computing system. As an example and not by way of limitation, a first user may specify that they do not wish to see objects associated with a particular second user in their newsfeed or friends list. If the privacy settings for the object do not allow it to be surfaced to, discovered by, or visible to the user, the object may be excluded from the search results, ¶ 113). 
Kazi may not explicitly disclose wherein: each of the generated one or more user interfaces selectively obfuscates or reveals portions of the message.
However, Chaudhri discloses wherein: each of the generated one or more user interfaces selectively obfuscates or reveals portions of the message (i.e., In accordance with some embodiments, a method, performed at an electronic device having one or more processors, memory, a touch-sensitive surface, and a display, includes displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, including a first other user, and a message region in the conversation transcript for a message received from the first other user, the message region including one or more screen elements that conceal the message received from the first other user [wherein: each of the generated one or more user interfaces selectively obfuscates or reveals portions of the message], ¶ 25.  In some embodiments, the displayed impact effect options include an option that conceals the content of a message in the conversation transcript (“invisible ink” option 5112-1, FIG. 5AA, indicated in FIG. 5BG by an empty message region). In the example shown in FIG. 5BG, the invisible ink option includes a send affordance 5118 for sending a message (with user-specified message input) with the respective impact effect option, ¶ 418.  Once a message (hereinafter called the “concealed message” for ease of reference) has been sent with the invisible ink option, the concealed message is not displayed or is obscured, for example by screen elements 5124 that conceal the message, as shown in FIG. 5BH [interfaces selectively obfuscates or reveals portions of the message], ¶ 419.  In some embodiments, where the interactive application user interface is displayed over a portion of the messaging user interface, the messaging user interface is blurred, faded, or otherwise obscured to emphasize display of the interactive application user interface [interfaces selectively obfuscates or reveals portions of the message], ¶ 1186.  See figure 5BH) in order to provide improved methods and interfaces for concealing and revealing a message that may reduce the number, extent, and/or the nature of the inputs from a user and produce a more efficient human-machine interface (¶ 24).
Therefore, based on Kazi in view of Chaudhri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chaudhri to the system of Kazi in order to provide improved methods and interfaces for concealing and revealing a message that may reduce the number, extent, and/or the nature of the inputs from a user and produce a more efficient human-machine interface.
Kazi and Chaudhri may not explicitly disclose program instructions to generate one or more user interfaces unique to respective subsequent users based on the dynamically created list of members and the original poster associated with the previous message.
However, Winters discloses program instructions to generate one or more user interfaces unique to respective subsequent users based on the dynamically created list of members and the original poster associated with the previous message (i.e., In particular embodiments, the social-networking system 160 may provide users with the ability to take actions on various types of items or objects, supported by the social-networking system 160. As an example and not by way of limitation, the items and objects may include groups or social networks to which users of the social-networking system 160 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use, transactions that allow users to buy or sell items via the service, interactions with advertisements that a user may perform, or other suitable items or objects [the dynamically created list of members and an original poster associated with the previous message], column 5 last ¶ - column 6 first ¶.  A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. The connection information may also include user-defined connections between different users and content (both internal and external) [the dynamically created list of members and an original poster associated with the previous message], column 7 lines 26-33.  The coefficient may also represent a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action. In this way, a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part on the history of the user's actions [based on the dynamically created list of members and the original poster associated with the previous message]. Coefficients may be used to predict any number of actions, which may be within or outside of the online social network. As an example and not by way of limitation, these actions may include various types of communications, such as sending messages, posting content [the original poster associated with the previous message], or commenting on content; various types of observation actions, such as accessing or viewing profile interfaces, media, or other suitable content; various types of coincidence information about two or more social-graph entities, such as being in the same group, tagged in the same photograph, checked-in at the same location, or attending the same event; or other suitable actions. Although this disclosure describes measuring affinity in a particular manner, this disclosure contemplates measuring affinity in any suitable manner, column 32 ¶ 3) in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object (column 1 ¶ 5). 
Winters further discloses that, when viewed by each of the respective subsequent users, limit interaction of the respective subsequent users to the message and the original poster associated with the previous message (i.e., The content-update workflow may provide the first user an interface for systematically and efficiently controlling such visibility in ways customizable to fit the first user's specific goals, column 1 ¶ 5.  A user interface (“a content-update interface”) corresponding to the content-update workflow may be provided to the first user. In the content-update interface, the first user may provide settings updates affecting, for example, the visibility of content objects posted by the particular entity with respect to the first user, the visibility of content objects posted by the first user with respect to the particular entity, the visibility of content objects associated with the first user with respect to third-party entities, or any combination thereof [limit interaction of the respective subsequent users to the message and the original poster associated with the previous message], column 2 ¶ 1.  In particular embodiments, the social-networking system 160 may receive settings updates for content objects associated with the first user and update privacy settings for the content objects associated with the first user to have a visibility that is not visible to the particular entity [that, when viewed by each of the respective subsequent users, limit interaction of the respective subsequent users to the message]. As an example and not by way of limitation, the content-update interface may receive a selection of the option “hide your posts from a second user” from a first user. Accordingly, a client system 130 of the first user may send, via the content-update interface, one or more settings updates to the social-networking system 160. The social-networking system 160 may apply the settings updates to each of the first user's content objects by adding the second user to a “blocked list” associated with the content object, containing users that are specifically denied access to the content object [that, when viewed by each of the respective subsequent users, limit interaction of the respective subsequent users to the message], column 23 ¶ 2). 
Winters also discloses each of the generated one or more user interfaces prevents particular subsequent users of the respective subsequent users from interacting with messages from other users and prevents the original poster associated with the previous message from interacting with the message (i.e., In particular embodiments, the trigger action may be any suitable action on the online social network indicating that changes may need to be made to the visibility of one or more content objects with respect to the first user, a particular entity associated with the trigger action, or one or more third-party entities [each of the generated one or more user interfaces prevents particular subsequent users of the respective subsequent users from interacting with messages from other users and prevents the original poster associated with the previous message from interacting with the message] …. In the content-update interface, the first user may provide settings updates affecting, for example, the visibility of content objects posted by the particular entity with respect to the first user, the visibility of content objects posted by the first user with respect to the particular entity, the visibility of content objects associated with the first user with respect to third-party entities, or any combination thereof [each of the generated one or more user interfaces prevents particular subsequent users of the respective subsequent users from interacting with messages from other users and prevents the original poster associated with the previous message from interacting with the message], column 2 ¶ 1). 
Winters also discloses the one or more interfaces comprise a plurality of user interfaces, and each of the user interfaces correspond to specific users (i.e., see figures 3-4 and associated text regarding the user specific interfaces).
Therefore, based on Kazi in view of Chaudhri, and further in view of Winters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Winters to the system of Kazi and Chaudhri in order to allow a user to control the visibility of a content object with respect to one or more entities by changing one or more privacy settings or tags associated with the content object.
Kazi, Chaudhri and Winters may not explicitly disclose the visibility metric comprising a visibility score including a numeric value based on an authenticity of a user associated with the message.
However, Morris discloses the visibility metric comprising a visibility score including a numeric value based on an authenticity of a user associated with the message (i.e., In an example, the graphical object can be a graphical indication of a computed credibility metric [the visibility metric comprising a visibility score including a numeric value based on an authenticity of a user associated with the message], ¶ 13.  Referring back to FIG. 2, the display component 114 can also comprise a credibility determiner component 222 that can compute a credibility metric pertaining to a message based at least in part upon a variety of factors. These factors can include user ratings assigned to an author of the message, a number of individuals that have subscribed to receive messages broadcast by the author, a number of messages generated by the author on a particular topic that is germane to the query, whether the author of the message has been authenticated or in some way endorsed by a particular social networking application, amongst various other factors [the visibility metric comprising a visibility score including a numeric value based on an authenticity of a user associated with the message], ¶ 44.  Other factors that can be utilized by the credibility determiner component 222 when computing a credibility metric can include, for example, a number of network hops (in the social network of the user and contacts of the user) that connect the author of a message the querier, or factors outside the social networking system such as information about the author obtained from other web pages. This information can include a number of articles credited to the author available on other web pages, tone/sentiment of articles posed by the author on other web pages, etc. Still further, the credibility metric computed by the credibility determiner component 222 can be personalized for the user based at least in part upon the user's past searching and web browsing history. For example, if the user frequently reads articles from a newspaper online, then the credibility determiner component 222 can output a relatively high credibility metric for messages generated by authors from the newspaper. The display component 114 may then cause the graphical object 122 to be displayed to the user to indicate creditability of the message determined by the credibility determiner component [the visibility metric comprising a visibility score including a numeric value based on an authenticity of a user associated with the message], ¶ 45.  Also claims 3,5,13-14 and 20 discuss the metric being a score like that of the instant application) in order to provide various technologies pertaining to presenting messages to a user (¶ 26).
Morris further discloses program instructions to allow only an original poster associated with the previous message to view the message in response to the visibility score being below a predetermined threshold visibility score (i.e., Additionally, the display component 114 can display the interactive graphical object 120 in the graphical user interface 118 based at least in part upon sentiment corresponding to the messages 202-204 determined by the sentiment determiner component 220 [allowing only the original poster associated with the previous message to view the message in response to the metric being below a predetermined threshold metric], ¶ 38.  The issuer of the query can interact with the interactive graphical object 600 by selecting on one or more of the geographic regions and/or particular portions of such geographic regions 602-612 to filter messages based on geography and sentiment. Therefore, if the issuer of the query wished to see only messages generated from the geographic region 608 that have a positive sentiment, the issuer of the query can select a particular portion of the geographic region 608 corresponding to messages with positive sentiment, and updated search results (messages) can be provided to the issuer of the query responsive to such selection.  Thereafter, messages pertaining to such geographic region, sentiment, and time can be presented to the user, ¶ 43.  Of course there are other manners or mechanisms other than the temperature gauge 702 to indicate credibility of the message, such as a star rating system, where a greater number of stars assigned to the message, the more credible the message, or other graphical objects that can be used to indicate credibility of a message [visibility scoring], ¶ 47.  At 1018, a second set of messages is displayed to the user based at least in part upon the portion of the interactive graphical object selected by the user at 1016. Thus, for instance, if the user selected a portion of the interactive graphical object that corresponded to a particular sentiment, then only messages that have such sentiment can be presented to the user. The methodology 1000 completes at 1020, ¶ 65.  Thus, when selected by the original poster only they would see the restricted messages based on the sentiment and credibility described above.  It is well known in the art to use a threshold for this type of cutoff/limiting of parameters/attributes.  The system could be configured to only show the original poster the associated message if the credibility or sentiment were below the configured interactive graphical object selection.  This selection would be based on the computed metrics and scores discussed in the art). 
Therefore, based on Kazi in view of Chaudhri and Winters, and further in view of Morris, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morris to the system of Kazi, Chaudhri and Winters in order to provide various technologies pertaining to presenting messages to a user.
Kazi, Chaudhri, Winters and Morris may not explicitly disclose the message is a parent message and any response to the parent message is a child message, with the child message becoming the parent message in response to the respective subsequent users responding to the child message and not the parent message.
However, Bastide discloses the message is a parent message and any response to the parent message is a child message, with the child message becoming the parent message in response to the respective subsequent users responding to the child message and not the parent message (i.e., Message data 127 stores information indicative of threaded conversations. Threaded conversations are more than one message between users of social network program 122, where a user creates a message (or "parent") and other users of social network program 122 can post subsequent (or "child") messages that respond to the parent message. Message data 127 stores each message as separate entries and store a link that points to other messages stored in message data 127 when replied to. Message data 127 stores links in the parent message to any child messages that are a reply to the parent message. Message data 127 stores links in child messages to any parent messages they are in response to. Child messages may also be responded to and become a parent message to any response made by other users of social network program 122. The links stored in messages data 127 for parent and child messages create a data structure that represents a threaded conversation. As such feedback program 124 is capable of following a series of messages in a threaded conversation by the links stored in message data 127, ¶ 35) in order to increase the likelihood a new message will be viewed by one or more recipients based on a generated visual indicator prior to the user posting the new message to the social network for viewing by the one or more recipients (¶ 4).
Therefore, based on Kazi in view of Chaudhri in view of Winters and Morris, and further in view of Bastide, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bastide to the system of Kazi, Chaudhri, Winters and Morris in order to increase the likelihood a new message will be viewed by one or more recipients based on a generated visual indicator prior to the user posting the new message to the social network for viewing by the one or more recipients.

With respect to claim 16, Kazi discloses wherein the program instructions to determine a visibility metric associated with the received message comprise: program instructions to determine authenticity of a user associated with a message (i.e., The user's privacy settings may specify that such information may be used only for particular processes, such as authentication, and further specify that such information may not be shared with any third-party system 170 or used for other processes or applications associated with the social-networking system 160, ¶ 117.  Furthermore, a user may need to provide confirmation, double-confirmation, authentication, or other suitable types of verification before proceeding with the particular action, and the action may not be complete until such verification is provided. As an example and not by way of limitation, a user's default privacy settings may indicate that a person's relationship status is visible to all users (i.e., "public"). However, if the user changes his or her relationship status, the social-networking system 160 may determine that such action may be sensitive and may prompt the user to confirm that his or her relationship status should remain public before proceeding.  The user may then be required to provide a second verification, input authentication credentials, or provide other types of verification before proceeding with the change in privacy settings, ¶ 122). 
Kazi further discloses program instructions to determine a relation of the user to an originating user (i.e., In particular embodiments, users may join the online social network via the social-networking system 160 and then add connections (e.g., relationships) to a number of other users of the social-networking system 160 whom they want to be connected to. Herein, the term "friend" may refer to any other user of the social-networking system 160 with whom a user has formed a connection, association, or relationship via the social-networking system 160 [a relation], ¶ 28.  As an example and not by way of limitation, an edge 206 may represent a friendship, family relationship, business or employment relationship, fan relationship (including, e.g., liking, etc.), follower relationship, visitor relationship (including, e.g., accessing, viewing, checking-in, sharing, etc.), sub scriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships, ¶ 40.  In particular embodiments, the quotation -score for a particular quotation may be based on an affinity coefficient between a user for whom the quotations-module is generated and authors of the communications from which quotations in the cluster were extracted, ¶ 85.  In particular embodiments, the term -score for a particular mention-term may be based on an affinity coefficient between a user for whom the mentions-module is generated and authors of the communications from which the mention-term was identified, ¶ 94.  In particular embodiments, the social-networking system 160 may determine the social-graph affinity (which may be referred to herein as "affinity") of various social-graph entities for each other. Affinity may represent the strength of a relationship or level of interest between particular objects associated with the online social network, such as users, concepts, content, actions, advertisements, other objects associated with the online social network, or any suitable combination thereof. Affinity may also be determined with respect to objects associated with third-party systems 170 or other suitable systems, ¶ 100). 
Kazi also discloses program instructions to identify a frequency of interaction between the user and the originating user (i.e., In particular embodiments, the social-networking system 160 may measure or quantify social-graph affinity using an affinity coefficient (which may be referred to herein as "coefficient"). The coefficient may represent or quantify the strength of a relationship between particular objects associated with the online social network. The coefficient may also represent a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action. In this way, a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part on the history of the user's actions [actions can be a frequency of interactions between users], ¶ 101.  In particular embodiments, the social-networking system 160 may consider a variety of variables when determining weights for various factors used to calculate a coefficient, such as, for example, the time since information was accessed, decay factors, frequency of access [identifying a frequency of interaction], relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object [between the user and the originating user], short- or long-term averages of user actions, user feedback, other suitable variables, or any combination thereof, ¶ 102). 

With respect to claim 17, Kazi discloses wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to determine a sentiment associated with the message (i.e., In particular embodiments, the social-networking system may generate a sentiments-module for a search-results interface. The social-networking system may access a plurality of communications authored by one or more users of the online social network. Each of the plurality of communications may be associated with a particular content item and may include some form of commentary (e.g., the text of the communication) [determining a sentiment associated with the message]. Although this disclosure focuses on textual commentary, it contemplates other forms of commentary, including media items (e.g., emojis, stickers, image files, audio files, video files), which the social-networking system may translate into text. As an example and not by way of limitation, in translating an audio file, the social-networking system 160 may use speech-to-text software to recognize any speech within the files as text. For each of the plurality of communications associated with the particular content item, the social-networking system may calculate one or more sentiment-scores. Each of the sentiment-scores for the communication may correspond to a particular sentiment and may be based on a degree to which one or more n-grams of the text of the communication match one or more sentiment-words, ¶ 6). 
Kazi also discloses program instructions to classify the determined sentiment (i.e., In particular embodiments, the calculation of the one or more sentiment-scores for the each of the plurality of communications may include calculating one or more sentiment-scores based on one or more classifier functions, ¶ 72). 
Kazi further discloses program instructions to determine a context associated with the determined sentiment (i.e., The sentiments that are represented may be sentiments having sentiment levels greater than a threshold sentiment level. The sentiments-module may allow a user who is interested in the particular content item to quickly understand how others feel about the particular content item. This may even help the user understand the particular content item better by framing it in the appropriate emotional context, ¶ 67.  In this example, referencing FIG. 3, metadata for the content item 310 may specify that the content item 130 contains sarcasm (e.g., because the content provider, the television show Last Week Tonight, illustrated in FIG. 3, is a satirical news program). Consequently, the social-networking system 160 may determine that a communication including the word "great" should receive a high sentiment-score for the sentiment "Frustrated"--even though "great" may be a sentiment-word associated with the sentiment "Excited"--because the term "great" may be used sarcastically in the context of a content item that inspires sarcasm. In particular embodiments, the social-networking system 160 may base its calculation of sentiment-scores on information associated with the content-distributor (e.g., a creator of the content item, a publisher of the content item that may have simply published the content item without itself creating the content item) associated with the particular content item. As an example and not by way of limitation, for an article from a satire publication (e.g., The Onion), the social-networking system 160 may calculate, for a communication, a higher sentiment-score for the sentiment "Amused.", ¶ 70). 

With respect to claim 18, Kazi discloses wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to determine a visibility metric based on assigned weighted values assigned to each determination (i.e., The calculated module-score may alternatively be a sum of different functions that may be weighted in a suitable manner (e.g., the weights being pre-determined by the social-networking system 160). As an example and not by way of limitation, the function for calculating a module-score may be represented by the following expression: A f.sub.1(m.sub.1, m.sub.2)+B f.sub.2(m.sub.3), where m.sub.1, m.sub.2, and m.sub.3 are three different factors, and where A and B are two different weights. Although this disclosure describes sending a particular interface in a particular manner, this disclosure contemplates sending any suitable interface in any suitable manner, ¶ 60). 

With respect to claim 20, Kazi discloses wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to limit interactions between a subsequent user and other subsequent users based on the determined visibility metric (i.e., If the first user subsequently changes location, the original second users with access to the object may lose access, while a new group of second users may gain access as they come within the threshold distance of the first user. Although this disclosure describes particular granularities of permitted access or denial of access, this disclosure contemplates any suitable granularities of permitted access or denial of access [program instructions to limit interactions between a subsequent user and other subsequent users based on the determined visibility metric], ¶ 112). 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazi et al. (U.S. Publication No. 2017/0220652 A1) in view of Chaudhri et al. (U.S. Publication No. 2019/0087082 A1), Winters et al. (U.S. Patent No. 10,659,299 B1), and Morris et al. (U.S. Publication No. 2019/0163683 A1), and in further view of Imbrie (U.S. Publication No. 2017/0302613 A1).
With respect to claim 7, Kazi discloses transmitting a notification to a user (i.e., A notification controller may provide information regarding content objects to a client system 130. Information may be pushed to a client system 130 as notifications, or information may be pulled from a client system 130 responsive to a request received from a client system 130, ¶ 34).  
Kazi, Chaudhri, Winters and Morris may not explicitly disclose discloses transmitting a notification to a user of the previous message that includes information detailing interaction features of the one or more generated user interfaces.
However, Imbrie discloses transmitting a notification to a user of the previous message that includes information detailing interaction features of the one or more generated user interfaces (i.e., If a responder start a response to the post, the opportunity for other responders can be locked to show that a response to the post is currently being composed and to disable the ability of other responders from responding to the post. In some embodiments, as soon as the responder starts a response, the environment 100 can be programmed to notify the user that posted the post that a response is being formulated (e.g., by interacting with the search engine to display the notification). If the responder fails to finish typing the answer within a given time period, the environment 100 can be programmed to remove the lock and allow other responders to respond to the post. In some embodiments, if a responder bid on the ability to respond to the post, the responder can be charged a minimum (no-answer) charge. This charge can encourage responders bidding to respond to posts to provide a response (e.g., where the bidding responder is a company, it can encourage the company to effectively staff and manage their responder pools to ensure that responses are quickly and efficiently provided to query owners). The response(s) to the post from the environment 100 can be displayed to the submitting user alongside the web search results returned by the search engine, ¶ 211) in order to provide a method of processing user-submitted posts from one or more sources (¶ 5).
Therefore, based on Kazi in view of Chaudhri in view of Winters and Morris, and further in view of Imbrie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Imbrie to the system of Kazi, Chaudhri, Winters and Morris in order to provide a method of processing user-submitted posts from one or more sources.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
10/12/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447